Citation Nr: 1612350	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-47 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, rated 10 percent prior to October 7, 2013 and 30 percent from December 1, 2014 (exclusive of a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to a higher initial rating for service-connected left knee disability, rated 10 percent prior to November 12, 2014 and 30 percent from January 1, 2016  (exclusive of temporary total convalescence ratings pursuant to 38 C.F.R. § 4.30).

3.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Board recognizes that the Veteran underwent right knee surgery for which he was awarded a temporary total convalescence rating (pursuant to 38 C.F.R. § 4.30) from October 7, 2013 through November 30, 2014, as well as a left knee surgery for which he was awarded a temporary total convalescence rating from November 12, 2014 through December 31, 2015.  The RO assigned 30 percent disability evaluations to each knee following the end of their respective temporary total convalescence ratings.  The RO's July 2015 supplemental statement of the case (SSOC) considered entitlement to higher ratings for his right and left knee disabilities only for the period prior to the award of a temporary total convalescence rating for each disability, and did not address the period of time after the end of the temporary total convalescence rating - from December 1, 2014 for the right knee and from January 1, 2016 for the left knee.  The Veteran has not been awarded the maximum schedular evaluation for his knee disabilities after the periods of a temporary total convalescence rating ended.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than level II hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue of entitlement to a compensable initial rating for bilateral hearing loss, this matter stems from a notice of disagreement to the rating decision which granted service connection and awarded the initial rating and effective date assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met, as the Veteran was provided a copy of the rating decision and statement of the case.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his hearing loss in May 2009 and January 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations provided in this case to be adequate, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria and include a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board acknowledges the Veteran's disagreement with the results of the hearing tests, but the Veteran has identified no basis upon which to find the results to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to a compensable initial rating for his bilateral hearing loss.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for a higher evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment is from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By a July 2009 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable initial evaluation was awarded, effective March 26, 2009, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a notice of disagreement contesting the assigned rating in July 2010, and he perfected his appeal in November 2010.  

In May 2009, the Veteran was afforded a VA examination with regard to his bilateral hearing loss.  On the authorized audiological evaluation, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
75
75
LEFT
30
45
65
75

The average pure tone threshold for the relevant frequencies was 56.25 for the right ear, and 53.75 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear, using the Maryland CNC test.  Right and left auricle examinations were within normal limits, and external ear examinations were also normal.  The examiner diagnosed bilateral sensorineural hearing loss, and noted that the Veteran's hearing loss caused difficulty understanding words, especially in crowds. 

In January 2013, the Veteran underwent another VA examination.  On the authorized audiological evaluation, the relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
30
40
75
80
LEFT
20
45
70
75

The average pure tone threshold for the relevant frequencies was 56 for the right ear, and 53 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear, using the Maryland CNC test.  Acoustic immittance and ipsilateral acoustic reflexes were normal in the left ear, and contralateral acoustic reflexes were abnormal.  The examiner was not able to obtain or maintain a seal on the right ear, and so the results of acoustic immittance and acoustic reflexes testing were not reported.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran experienced functional impairment caused by hearing loss in the form of inability to hear during meetings without hearing aids and misunderstanding some words.

The audiometric test results from the May 2009 VA examination reveal hearing loss resulting in Level I hearing acuity, bilaterally.  The test results from the January 2013 VA examination show Level II hearing acuity, bilaterally.  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

With a numeric designation of I for the right ear and I for the left ear, or with a numeric designation of II for the right ear and II for the left ear, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Accordingly, an initial compensable evaluation is not warranted for bilateral hearing loss.  

Additionally, the Veteran's service-connected hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during the course of his appeal.  Accordingly, a compensable initial evaluation for bilateral hearing loss is not warranted. 

After review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's service-connected bilateral hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2014); see also Fenderson, 12 Vet. App. 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's bilateral hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of functional impairment caused by that disability.  Id.  As demonstrated by the evidence of record, the Veteran's bilateral hearing loss is manifested by complaints of difficulty hearing, including difficulty understanding words.  In this regard, audiometric testing and speech discrimination testing revealed no worse than Level II hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate.  A compensable evaluation is provided for certain audiological findings for bilateral hearing loss, but the medical evidence reflects that those findings are not present in this case.  Therefore, the noncompensable evaluation awarded is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected bilateral hearing loss.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.


REMAND

Review of the record reflects that the Veteran's appeal for higher ratings for his right and left knee disabilities require additional development.  As noted in the Introduction above, the period of time after the Veteran's temporary total convalescence ratings (pursuant to 38 C.F.R. § 4.30) for each knee is for consideration in this appeal, because the rating period for consideration on appeal as to each disability encompasses the period of time after the temporary total convalescence ratings ended.  In this case, the time periods for consideration for the right knee are from March 25, 2008 (one year prior to the date of receipt of the increased rating claim) through October 6, 2013 and from December 1, 2014.  The periods of time pertinent to the appeal for a higher initial rating for the left knee disability are from March 26, 2009 (the effective date of the award of service connection) through November 11, 2014 and from January 1, 2016.

There is no medical evidence in the claims file pertaining to the Veteran's right and left knee disabilities after their respective periods of convalescence ended, and consequently, no evidence upon which to evaluate the current severity of the Veteran's knee disabilities after the end of the temporary total convalescence ratings.  Specifically, there is no medical evidence pertaining to the right knee disability after Novemer 30, 2014, and there is no medical evidence relating to the left knee disability after December 31, 2015.  As such, there is no evidence upon which the Board may evaluate the Veteran's right and left knee disabilities after the periods of convalescence ended.  Accordingly, the Veteran's claims must be remanded to obtain updated VA treatment records and to afford him a new VA examination to ascertain the current severity of his right and left knee disabilities since the assignment of temporary total convalescence ratings ended.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, to include as pertinent to the Veteran's service-connected right and left knee disabilities.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file and all evidence of record must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the right and left knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right or left knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Readjudicate the issues on appeal.  If any issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


